t c memo united_states tax_court omnitec corporation an administratively dissolved corporation leland v lammert president petitioner v commissioner of internal revenue respondent docket no filed date leland v lammert an officer for petitioner james a kutten for respondent memorandum opinion couvillion special_trial_judge respondent determined deficiencies in petitioner’s federal income taxes for taxable years ending date and of dollar_figure and dollar_figure respectively and additions to tax under sec_6651 and as follows taxable_year ended sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether the income and expenses of a business conducted under the names of omnitec 1all section references are to the internal_revenue_code as amended and in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the petition was filed pursuant to sec_7463 as a small_tax_case prior to trial petitioner moved to have the case considered under sec_7443a petitioner’s motion was granted in the notice_of_deficiency respondent determined the addition_to_tax under sec_6651 but conceded that adjustment at trial counsel for respondent also advised the court that the notice_of_deficiency determined an addition_to_tax under sec_6654 and that instead the determination was under sec_6655 failure of a corporation to pay estimated income taxes 2under sec_7491 with respect to audits commencing after date the burden_of_proof shifts to respondent where the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability the burden_of_proof however does not shift where the taxpayer fails to comply with requirements for substantiation of any item has not maintained books_and_records with respect to any activity in question and fails to cooperate with reasonable requests for witnesses information documents meetings and interviews sec_7491 in this case petitioner failed on several fronts in complying with basic and fundamental requirements such as maintaining books_and_records and providing such records to respondent in connection with the audit which required respondent to resort to an indirect method of determining income the burden_of_proof therefore has not shifted to respondent under sec_7491 however under sec_7491 relating to penalties and additions to tax the burden of production is on respondent corp omnitec inc and l v properties inc constitute the income and expenses of petitioner identified and referred to herein as omnitec missouri whether the income attributed to petitioner was properly determined under the bank_deposits analysis method and whether petitioner is liable for the additions to tax under sec_6651 and sec_6655 background some of the facts were stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated herein by reference petitioner was domiciled at st louis missouri at the time the petition was filed petitioner is a corporation that was organized in the state of missouri on date under the name orion laboratories inc the name was changed in to omnitec corp the corporation was administratively dissolved by the state of 3at the outset it is necessary to clarify and distinguish between the taxpayers in this case there are two corporations that bear an identical name omnitec corp one corporation was organized under the laws of missouri and the other corporation was organized under the laws of nevada the corporations therefore are referred to in this opinion respectively as omnitec missouri and omnitec nevada the notice_of_deficiency was issued to omnitec missouri based on respondent’s determination that the trade_or_business activity conducted in the name of omnitec corp was in truth and in fact the business of omnitec missouri a determination challenged by omnitec missouri missouri on date for failure_to_file its annual registration report another corporation bearing the name of omnitec corp was incorporated in the state of nevada on date the corporation was organized sometime earlier however the articles of incorporation were not filed with the state of nevada until date this corporation qualified to do business in missouri on date this corporation is referred to as omnitec nevada see supra note the third corporation referred to above l v properties inc was organized on date by leland v lammert the incorporator of omnitec missouri and omnitec nevada see supra note there was one trade_or_business activity that gave rise to the income in dispute in this litigation the basic and fundamental issue as framed by the parties is which of the two corporations omnitec missouri or omnitec nevada conducted the activity in question and therefore is liable for federal income taxes on such income in the notice_of_deficiency respondent 4under missouri law an administratively dissolved corporation continues its corporate existence in order to wind up its affairs mo rev stat sec_351 in starvest u s inc v commissioner tcmemo_1999_314 this court held that a dissolved corporation under florida law continued its corporate existence indefinitely to litigate matters affecting the corporation in this case neither party raised objection to the institution of this case by omnitec to challenge respondent’s deficiency determination determined that the trade_or_business activity was that of omnitec missouri petitioner petitioner contends the trade_or_business activity was that of omnitec nevada the business activity in question was providing technical assistance to commercial businesses in design and development of computer systems adaptable to a customer’s particular needs including computer repairs and other services such as development or creation of web sites registration services for the listing of a web site on various search engines development of bar codes for manufacturing businesses and other related technology services the individual behind these corporations was leland v lammert mr lammert mr lammert has a ph d in engineering and attended the university of missouri southern methodist university and california western university it appears that his sole business activity was his engagement with the three corporations described of the three entities described omnitec missouri omnitec nevada and l v properties inc only omnitec nevada filed federal_income_tax returns for the fiscal years at issue the 5based on the certificates of official record offered into evidence at trial the return for fiscal_year ending date was received by the irs on date and the return for fiscal_year ending date was received by the irs on date both returns are dated by the preparer date other two corporations including petitioner did not file federal_income_tax returns at some point mr lammert was contacted by an agent of the irs requesting a conference with respect to omnitec for one of the tax years at issue presumably this would have been omnitec nevada because that was the only one of the three corporations that had filed income_tax returns mr lammert declined that request the agent followed up with a second request and that request was also declined at that point the agent decided that respondent would proceed to an audit of fiscal years ending date and date the fiscal years on the returns filed by omnitec nevada summonses were served on two banks that maintained accounts for omnitec missouri and l v properties inc one of the accounts of l v properties inc at one of the banks bore the same employer_identification_number as omnitec missouri no at the other bank another account for l v properties inc had an invalid number the agent then followed up by contacting several customers or businesses that had engaged the services of omnitec and at the agent’s request these businesses provided approximately invoices or bills that had been issued to them for services provided by omnitec during the years in issue none of these invoices explicitly identified the services as having been provided either by omnitec nevada l v properties inc or omnitec missouri all the invoices were on printed stationery of omnitec inc with a st louis missouri post office address all payments received on these bills were deposited in a bank account in the name of omnitec inc at st louis missouri two witnesses were called by petitioner both witnesses had utilized the services of omnitec in connection with their business activities for several years neither of these witnesses expressed any knowledge that the entity providing services to them was any entity other than omnitec the court is satisfied from their testimony that they had known mr lammert for several years they knew of his business activity through omnitec and had utilized the services offered by the entity they offered no testimony to support mr lammert’s contention that the services provided were those of omnitec nevada based on their testimony the court doubts that these witnesses knew that there was an omnitec nevada copies of the bank statement of omnitec inc were offered into evidence as well as numerous copies of checks that were issued to omnitec inc which were deposited in the bank account of omnitec inc no evidence was presented by petitioner that would establish that the bank account was an account of omnitec nevada or l v properties inc respondent’s agent determined that based upon an analysis of the bank account the deposits in that account represented payments to omnitec missouri for services rendered and therefore such deposits constituted gross_income of omnitec missouri the notice_of_deficiency is based on that determination no evidence was presented to show that the deposits were payments for services provided by omnitec nevada or l v properties inc the witnesses offered by petitioner essentially corroborated respondent’s case the only income_tax returns filed were those filed by omnitec nevada which reflected income and expenses as follows fye fye income gross_receipts dollar_figure dollar_figure expenses repairs maintenance big_number rents big_number big_number taxes and license sec_45 -0- advertising big_number big_number other expenses per an attached schedule big_number big_number total expenses big_number big_number net losses dollar_figure dollar_figure the returns accordingly showed no federal income taxes due for the fiscal years in the notice_of_deficiency respondent determined that the trade_or_business activity was that of omnitec missouri and determined taxable_income as follows fye fye income gross_receipts dollar_figure dollar_figure gross rents big_number big_number omnitec expenses big_number big_number rental expenses big_number big_number taxable_income big_number big_number discussion the first issue is whether the business activity described was the activity of omnitec missouri as respondent contends or the activity of omnitec nevada as petitioner contends respondent determined that the taxpayer was omnitec missouri and the notice_of_deficiency was issued to omnitec missouri the court sustains that finding the record shows that omnitec missouri was actively engaged in a trade_or_business activity the bank statements offered into evidence support such a conclusion as well as the invoices to customers or clients who were provided services by omnitec inc which was based in st louis missouri including the testimony of the two witnesses at trial who were called by mr lammert there was a web site for omnitec inc which listed a st louis missouri address with no indication of any other omnitec corp at some other location the statements bills and invoices that were issued by omnitec also provided the same information it is very clear to the court on the record presented that the business that held itself out to the general_public and its patrons as omnitec inc was omnitec missouri moreover omnitec missouri was the corporation engaged in the trade_or_business activity that was described at trial and there is no evidence to support the contention that the activity in question was that of omnitec nevada additionally there is no evidence to support a finding that any part of the activity in question was that of l v properties inc or that omnitec nevada was engaged in any business activity the court therefore sustains respondent’s determination that the trade_or_business activity was that of petitioner omnitec missouri the second issue is whether respondent properly determined the income of petitioner omnitec missouri using the bank_deposits analysis method the results of which are outlined above the bank_deposits analysis method is an accepted method of income determination where books_and_records are either not maintained by a taxpayer or where the taxpayer refuses to produce books_and_records taxpayers are required under sec_6001 to keep such records as may be required to sufficiently establish gross_income 328_f2d_703 10th cir affg bassett v commissioner tcmemo_1963_10 if a taxpayer either fails to keep the required records or if the records do not clearly reflect income the commissioner is authorized under sec_446 to reconstruct income by a method which clearly reflects income anson v commissioner supra 32_tc_862 the bank_deposits method is an acceptable method of reconstructing income and may be used to establish the correct amount of income michalowski v commissioner tcmemo_1976_192 and cases cited therein under sec_7491 the burden_of_proof does not shift to petitioner see supra note moreover in 87_tc_74 this court held that where a taxpayer is in receipt of bank_deposits respondent does not have the burden of going forward with evidence linking the taxpayer to an income-producing activity as a precondition to requiring the taxpayer to satisfy his burden_of_proof thus the burden of showing error in the bank_deposits analysis is on the taxpayer respondent’s agent made an exhaustive review of bank records to arrive at a determination of petitioner’s income the audit included contacts with numerous businesses that had utilized the services of omnitec none of these businesses had any reason to believe that the services provided to them were other than the services of omnitec missouri respondent’s use of this indirect method of income determination was warranted in light of the refusal of mr lammert an officer of omnitec missouri to cooperate in the audit by providing books_and_records to show the income and expenses of omnitec missouri or to show that the activity conducted under the names of omnitec corp and omnitec inc was an activity of omnitec nevada the agent concluded that the activity was an activity of omnitec missouri and calculated the income and allowable expenses leading to the determination of the deficiencies no evidence was presented to the contrary at trial the entire trial was focused on petitioner’s contention that the taxpayer was not omnitec missouri but was omnitec nevada the court on this record sustains respondent in determining the taxpayer to be omnitec missouri petitioner herein and in determining the income and expenses as set forth in the notice_of_deficiency respondent determined that petitioner was liable for the failure_to_file timely federal_income_tax returns for the years at issue under sec_6651 as noted earlier omnitec missouri did not file federal_income_tax returns for the fiscal years at issue under sec_7491 the secretary has the burden of production in any court_proceeding with respect to the liability of the taxpayer for any penalty or addition_to_tax since it has been shown that petitioner did not file returns for the years at issue that burden of production has been satisfied moreover the record does not support a finding that the failure_to_file was due to reasonable_cause and not due to willful neglect consequently the late filing addition_to_tax under sec_6651 is sustained respondent also determined the addition_to_tax under sec_6651 for the failure to pay the amount shown as tax on the return at trial respondent conceded that adjustment as a result of that concession the addition_to_tax under sec_6651 must be recalculated because of sec_6651 the final issue is respondent’s determination that petitioner is liable for the addition_to_tax for failure to pay estimated_taxes under sec_6655 sec_6655 requires corporations to pay estimated income taxes as a parallel to sec_6654 which requires individuals to pay estimated_taxes petitioner failed to pay any estimated_taxes for the years at issue since the court holds that taxes were due for these years it follows that this addition_to_tax is applicable and is therefore sustained decision will be entered under rule 6in conceding the sec_6651 addition_to_tax the court construes that concession as an assertion of a claim by respondent for an increase in the sec_6651 addition_to_tax based upon the concession of the sec_6651 addition_to_tax 7the court recognizes that with respect to the fiscal_year ending date the required estimated_taxes for that year would under sec_6655 be percent of the tax_shown_on_the_return of the corporation for the preceding_taxable_year which in this case would be the year ending date although no direct evidence was offered with respect to the fiscal_year ending date the record supports a finding that no income_tax return was filed by omnitec missouri petitioner for that year the record supports the conclusion that the burden of production on respondent for the sec_6655 additions to tax for the fiscal years ending date and has been satisfied
